DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-14 are allowed.
	Huang et al.  (US 20130165142) teaches a method for determining a location of a mobile device using a location database are described. The mobile device can host the location database, which can store locations associated with access points. The locations can be distributed in a group of cells of a geographic grid. When the mobile device moves and connects to an access point associated with a location that is outside the group of cells, the mobile device can request an update of the location database. The mobile device can calculate a current location of the mobile device using current access points that are within a communication range of the mobile device by performing a lookup in the location database using identifiers of the current access points. The mobile device can calculate the current location using the locations corresponding to the current access points in the location database.
Chen et al. (US 20130329581) teaches a method for determining three measurement circles according to coordinates of three base stations and respectively calculating radiuses of the three measurement circles and distances between the three base stations. The method uses genetic algorithm to derive the best solution of a plurality of variables of an object function and estimates the position of the mobile device according to the best solution. 
Chen et al. (US 20130178235) teaches a method for obtaining an estimated position of a mobile device. The wireless communication positioning method includes obtaining an angle of arrival for the mobile device relative to one of a plurality of base stations and obtaining a line of arrival angle extended along the angle of arrival from the one of the plurality of base stations, 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “obtaining a first maximum distance between a first anchor point and the mobile device; generating a first circular geometrical object, centred on the first anchor point, having a radius based on the first maximum distance; generating a first polytope encompassing the first circular geometric object, wherein all angles of the first polytope are right angles; obtaining a second maximum distance between a second anchor point and the mobile device; generating a second circular geometrical object, centred on the second anchor point, having radius based on the second maximum distance; generating a second polytope encompassing the second circular geometric object, wherein all angles of the second polytope are right angles; finding a mobile device region as an overlap between the first polytope and the second polytope; and determining that the mobile device is located within the mobile device region”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641